Citation Nr: 9926007	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for a right ear 
hearing loss from July 6, 1969, to November 12, 1991.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).  This determination effectuated a Board 
decision in August 1997 establishing an effective date of 
July 6, 1969, for the award of service connection for a right 
ear hearing loss as well as assigning this disorder a 
noncompensable disability evaluation.  The current appeal 
stems from disagreement with the noncompensable disability 
evaluation assigned to this disorder by the RO during the 
period July 6, 1969, to November 12, 1991.


FINDINGS OF FACT

1.  The extent of the veteran's right ear hearing loss 
between July 6, 1969, and November 12, 1991, is not 
clinically documented by audiometry findings sufficient for 
VA purposes.

2.  Between July 6, 1969, and November 12, 1991, there was no 
service-connected disability of the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right ear 
hearing loss between July 6, 1969, and November 12, 1991, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.383, 4.7, 4.85 and Part 4, Code 6100 
(effective before and after June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim seeking an increased 
evaluation for his service-connected right ear hearing loss 
between July 6, 1969, and November 12, 1991, is well 
grounded.  There is no indication that there are additional 
records which have not been obtained during the period in 
question and which would be pertinent to the present appeal.  
In fact, in his November 1997 notice of disagreement the 
veteran specifically stated that such records were 
nonexistent.  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disability (rating schedule),  
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the current severity of the disorder.  Rather, at 
the time of initial rating separate ratings can be assigned 
for separate periods of time based on the facts found.

Effective June 10, 1999, during the pendency of this appeal, 
the VA's rating schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  The Court has held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process have been concluded, the version most favorable to 
the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Although the RO did not consider the change in the 
regulation, the Board concludes that this is not prejudicial, 
as the change in regulation has no effect on the outcome of 
the veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defecting 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the rating schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (Roman numeral I through Roman number XI) for 
hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1,000, 2,000, 
3,000 and 4,000 hertz, divided by 4.  See 64 Fed. Reg. 25208 
and 25209, to be published at 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service connected in only one ear, the 
nonservice-connected ear is assigned a Roman numeral 
designation of I unless the claim involves bilateral total 
deafness.  Id.

In this case, there is no clinical documentation available 
showing evaluation and/or audiological testing of the 
veteran's service-connected unilateral right ear hearing 
impairment during the period following his separation from 
service and the recent grant of service connection for 
bilateral hearing loss, effective in November 1991.

The veteran essentially maintains that notwithstanding the 
absence of any audiometry findings, he nevertheless has had 
impaired hearing in his right ear since service warranting 
since that time a compensable evaluation.

Evaluation for hearing impairment is specifically governed by 
38 C.F.R. § 4.85 which mandates that controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests will be used for determining impairment of 
auditory acuity for VA purposes.  Absent such testing there 
is no basis for establishing a percentage evaluation in 
excess of that currently assigned for the veteran's 
service-connected right ear hearing impairment during the 
period in question.  Consequently this claim must be denied.

The Board notes that the veteran's current right ear hearing 
loss as demonstrated on VA examination in September 1996 
consist of an average pure tone threshold of 49 decibels and 
a speech recognition ability of 86 percent.  For the 
veteran's benefit the Board would observe that these 
audiometry findings demonstrating current right ear auditory 
impairment would not entitle him to a compensable evaluation 
under either the old or current version of VA's rating 
schedule for right ear hearing loss absent the recent grant 
of service connection for bilateral hearing impairment.  See 
38 C.F.R. § 3.383 (1998) and VAOPGCPREC 23-97 (August 29, 
1997).  Thus for the veteran to have warranted a compensable 
evaluation for his right ear hearing loss prior to November 
1991, the pre-November 1991 hearing loss would have had to 
have been worse than currently shown.  Testimony of the 
veteran at an RO hearing in May 1993 tends to suggest that 
this was not the case.  In any event, given 

the circumstances of this case, the appeal must be denied.


ORDER

Entitlement to a compensable evaluation for a right ear 
hearing loss from July 6, 1969, to November 12, 1991, is 
denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals




 

